DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 10-14, 16-20, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with an electrical terminal assembly, comprising: a mounting block; at least one electrical terminal including a terminal body and a first exposed section; wherein the terminal body is embedded in the mounting block, the first exposed section is extended from the terminal body and protruding from the mounting block, the first exposed section further includes an interference part protruding from one side edge of the first exposed section, and a protruding direction of the interference part is substantially perpendicular to an extension direction of the first exposed section; and a contact part connected to the first exposed section: wherein the contact part includes a first clamping piece and a second clamping piece, and a clamping space is defined between the first clamping piece and the second clamping piece; and wherein the first clamping piece includes two clamping arms and a connecting piece, the two clamping arms are extended from the first exposed section, and a middle of each of the two clamping arms includes a bent portion, the connecting piece is connected to front tips of the two clamping arms, the second clamping piece is extended from the first exposed section and located between the two clamping arms, and recesses of the bent portions of the two clamping arms face toward the second clamping piece (claim 1).  This invention also deals with an electrical connector, comprising: a base, including a front surface, a rear surface, and an outer peripheral surface, wherein the front surface is opposite to the rear surface, and the outer peripheral surface is connected to the front surface and the rear surface; at least one installation trough is on the rear surface and the at least one installation trough communicates with the front surface through an insertion hole; wherein at least one guiding groove is arranged in the insertion hole, and the at least one guiding groove is extended toward the front surface from a connection portion between the at least one installation trough and the insertion hole; and an electrical terminal assembly, including: a mounting block including two lateral surfaces, a front end, a rear end, a bottom portion, and a top portion, wherein the two lateral surfaces are opposite to each other, the rear end and the front end are opposite to each other, and the bottom portion and the top portion are opposite to each other; and at least one electrical terminal including a terminal body and a first exposed section, wherein the terminal body is embedded in the mounting block, the first exposed section is extended from the terminal body and protruding from the mounting block, wherein the first exposed section further includes an interference part protruding from one side edge of the first exposed section, and a protruding direction of the interference part is substantially perpendicular to an extension direction of the first exposed section; wherein the mounting block is received in the at least one installation trough, the first exposed section is inserted into the insertion hole, and the interference part is embedded into the guiding groove; wherein providing a height direction defined as a direction from the bottom portion to the top portion and a horizontal direction defined as a direction connecting the two lateral surfaces with each other, the interference part protrudes from the edge of the first exposed section in the height direction, and a height of the interference part of the first exposed section is greater than a summation of a depth of the guiding groove in the height direction and a height of the insertion hole in the height direction (claim 12).  This invention also deals with an electrical connector, comprising: a base, including a front surface, a rear surface, and an outer peripheral surface, wherein the front surface is opposite to the rear surface, and the outer peripheral surface is connected to the front surface and the rear surface; at least one installation trough is on the rear surface and the installation trough communicates with the front surface through an insertion hole;  and at least one electrical terminal assembly, comprising: a mounting block including two lateral surfaces, a front end, a rear end, a bottom portion, and a top portion, wherein the two lateral surfaces are opposite to each other, the rear end and the front end are opposite to each other, and the bottom portion and the top portion are opposite to each other; and at least one electrical terminal including a terminal body and a first exposed section, wherein the terminal body is embedded in the mounting block, the first exposed section is extended from the terminal body and protruding from the mounting block, wherein the first exposed section further includes an interference part protruding from one side edge of the first exposed section, and a protruding direction of the interference part is substantially perpendicular to an extension direction of the first exposed section; wherein the mounting block is received in the at least one installation trough, the first exposed section is inserted into the insertion hole, and the interference part is abutted against an inner wall of the insertion hole; wherein providing a height direction defined as a direction from the bottom portion to the top portion and a horizontal direction defined as a direction connecting the two lateral surfaces with each other, a width of the insertion hole in the horizontal direction corresponds to a thickness of the first exposed section; the interference part protrudes from the edge of the first exposed section in the height direction, and a height of the interference part of the first exposed section is greater than or equal to a height of the insertion hole in the height direction (claim 18).  The above stated claim limitations are not taught or suggested by the prior art of record and therefore claims 1-7, 10-14, 16-20, and 22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
November 30, 2021